DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               ANDRE AUDIGE and CLAUDETTE AUDIGE,
                           Appellants,

                                     v.

 KEVIN MOORE, JACQUELINE MOORE, FIDELITY NATIONAL TITLE
    INSURANCE COMPANY, INC., and DEUTSCHE BANK TRUST
                  COMPANY AMERICAS,
                        Appellees.

                               No. 4D17-1670

                           [December 7, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. CACE 15-019975
(08).

   Andre Audige and Claudette Audige, Coram, New York, pro se.

   Jennifer L. Gauthier of Ritter Chusid, LLP, Coral Springs, for appellees,
Kevin Moore and Jacqueline Moore.

   Beth A. Norrow of Greenberg Traurig, P.A., Orlando and Barry L.
Rothberg of Greenberg Traurig, P.A., Miami, for appellee, Deutsche Bank
Trust Company Americas.

PER CURIAM.

   Affirmed.

GROSS, MAY and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.